Exhibit 10.1


PURCHASE AGREEMENT
 
This Purchase Agreement (this "Agreement") is dated as of May 6, 2010, by and
among Recovery Energy, Inc. ("Seller") and Resource Energy, Inc ("Purchaser").
 
Seller desires to sell, assign and transfer, and Purchaser desires to purchase
and acquire, certain assets of Seller, all on the terms and conditions set forth
herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:
 
1. Purchase and Sale of Purchased Assets.  Seller hereby sells, transfers,
conveys, assigns and delivers to Purchaser, the assets of Seller described on
Schedule I hereto (the "Purchased Assets"), free and clear of all any liens,
pledges, options, charges, security interests or encumbrance of any nature,
except as expressly described herein.
 
2. Purchase Price.  Purchaser agrees to pay Seller for the Purchased Assets an
aggregate amount equal to $700,000, consisting of $100,000 cash a secured
promissory note for $600,000 in the form of Exhibit A hereto (the "Note").
 
3. Title and Encumbrances.  Seller, for itself and its successors and assigns,
hereby represents and warrants with Purchaser, its successors and assigns, that
Seller owns the Purchased Assets; that the same are free and clear of and from
all encumbrances; and that Seller has the right to sell and transfer the
Purchased Assets to Purchaser.
 
4. Authorization, Execution and Delivery.  Seller represents and warrants that
this Agreement has been duly and validly executed and delivered by Seller.  This
Agreement constitutes the valid, legal and binding agreement of Seller
enforceable against Seller in accordance with its terms, except to the extent
that such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to
creditors' rights generally and by principles of equity.  Purchaser represents
and warrants that this Agreement has been duly and validly executed and
delivered by Purchaser.  This Agreement constitutes the valid, legal and binding
agreement of Purchaser enforceable against Purchaser in accordance with its
terms, except to the extent that such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws relating to creditors' rights generally and by
principles of equity.
 
5. Further Assurances.  Each of Seller and Purchaser hereby covenants and agrees
to execute and deliver to the other party such instruments of sale, transfer,
conveyance, assignment and delivery, and such releases, discharges, consents,
assurances, powers of attorney and other instruments as may be reasonably
requested by such other party or its counsel in order to vest in the Purchaser
all right, title and interest of Seller in and to the Purchased Assets, free and
clear of all encumbrances, and subject only to the Seller's rights as expressly
set forth herein, and otherwise in order to carry out the purpose and intent of
this Agreement.
 
6. Indemnification. Seller agrees that it shall forever defend, hold harmless,
and indemnify Purchaser from all claims, liabilities, damages, demands,
injuries, judgments, actions, attorneys' fees and costs, whether known or
unknown, that exist now or that may arise in the future because of the breach of
any of its representations, warranties, and obligations under this
Agreement.  Purchaser agrees that it shall forever defend, hold harmless, and
indemnify Seller from all claims, liabilities, damages, demands, injuries,
judgments, actions, attorneys' fees and costs, whether known or unknown, that
exist now or that may arise in the future because of the breach of any of its
representations, warranties, and obligations under this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
7. Condition of Purchased Assets.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE PURCHASED ASSETS ARE BEING SOLD, TRANSFERRED AND CONVEYED "AS IS"
AND "WHERE IS" AND WITHOUT ANY WARRANTY OF MERCHANTABILITY OR FITNESS OR ANY
OTHER WARRANTIES EXPRESSED OR IMPLIED AS IT RELATES TO THE CONDITION OF THE
PURCHASED ASSETS.  SELLER MAKES NO REPRESENTATIONS, WARRANTIES OR GUARANTEES,
WHETHER EXPRESS OR IMPLIED, OF ANY KIND, NATURE OR TYPE WHATSOEVER WITH RESPECT
TO THE PURCHASED ASSETS, INCLUDING WITHOUT LIMITATION, ANY WARRANTIES OF
MERCHANTABILITY, AND WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE.
 
8. Entire Agreement.  The parties hereby acknowledge, agree and represent, each
to the other that, this Agreement and the schedules hereto constitutes the full,
final, complete and entire understanding and agreement among them with respect
to the subject matter described herein.  All representations, covenants and
warranties contained herein shall survive the execution hereof and the payment
and receipt of the consideration therefor.
 
9. No Modification Unless in Writing.  This Agreement may not be modified,
amended or changed in any way except by a written document executed by the
parties.
 
10. Counterparts.  This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.
 
11. Governing Law; Severability.  This Agreement shall be governed by and
construed in accordance with the internal laws of the state of Colorado without
giving effect to any choice of law or conflict of law provision or rule.  Should
any clause, section or part of this Agreement be held or declared to be void or
illegal for any reason, all other clauses, sections or parts of this Agreement
shall nevertheless continue in full force and effect.
 
* * * * *
 


 


 
[Remainder of this page intentionally left blank]
 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered on the date first written above.

 

   RECOVERY ENERGY, INC.            By:   /s/ Jeffrey A. Beunier            
Name:  Jeffrey A. Beunier             Title:  Chief Executive Officer          
 Resource Energy, Inc            By:   /s/ Matthew Jennings             Name:
Mathew Jennings             Title: Chairman of the Board


 


 
3

--------------------------------------------------------------------------------

 
Schedule I


Purchased Assets




1965 CARDWELL DRILLING RIG
 
CARDWELL Single Drum Drilling Unit, S/N-N/A, 350-HP, w/Rotary Table Drive,
Driller’s Control Console
 
96’H Telescoping Mast, S/N-N/A, 200,000# SHL, Hydraulically Raised & Scoped,
Double
3-Stage Raising Rams, Crown Block w/Sheaves, Racking Board, Standpipe, Standpipe
Manifold, Pressure Gauge
 
All Above Mounted on Tandem Axle Trailer, VIN-N/A, p/b DETROIT 8V71  Diesel
Engine,
S/N-N/A, 350-HP, w/Starter, Radiator, Gauges, Transmission w/Torque Converter,
Fuel Tank, Electrical Wiring, Electrical Connections, Lighting, Stairs, Safety
Rails
 
10’H x 12’W x 27’L Substructure, w/Rotary Beams, Racking Boards, V-Door Ramp,
Stairs, Safety Rails, Skidded
 
MUD PUMPS
 
OILWELL 214P Duplex Mud Pump, S/N-N/A, 350-HP, Steel Fluid End w/Valve Cover &
Cylinder Head Caps, Shear Relief Valve, Pressure Gauge, Master Skidded, p/b CAT
Diesel Engine, S/N-N/A, w/Starter, Radiator, Gauges, Pump Drive Assembly,
Skidded
 
NATIONAL C-150 Duplex Mud Pump, S/N-N/A, 150-HP, Steel Fluid End w/Valve Cover &
Cylinder Head Caps, Shear Relief Valve, Pressure Gauge, Master Skidded, p/b CAT
Diesel Engine, S/N-N/A, w/Starter, Radiator, Gauges, Pump Drive Assembly,
Skidded
 
ROTATING/TRAVELING EQUIPMENT
 
GARDNER DENVER 17-1/2” x 44” Rotary Table w/Master Bushing
 
Rotary Swivel
 
3-Sheave, 100-Ton Traveling Block/Hook
 
4-1/4” x 40’L Square Kelly
 
Kelly Drive Bushing, Square Drive
 
RIG HOUSES
 
Tool Pusher’s Trailer
 
Doghouse, w/Knowledge Box, Lockers, Bench Storage, Parts Storage, Electrical
Wiring, Electrical Connections, Fluorescent Lights, Mounted on Tandem Axle
Trailer



 
4

--------------------------------------------------------------------------------

 
AUXILIARY EQUIPMENT
 
Drill Pipe/Drill Collar Handling Equipment
 
180-Barrel Fresh Water Tank
 
1-1/2” x 2” Centrifugal Transfer Pump
 
185-CFM Air Compressor
 
6’ x 20’ Air Volume Tank
 
(4) Light Rig Light/Generator, p/b Diesel Engine
 
Rotary Hose, Vibrator Hoses, Suction Hoses
 
Shale Shaker
 
2-Section Catwalk, Skidded
 
1-Set (2-Each) Pipe Racks
 
Assorted Lift Subs, Crossover Subs
 
DRILL PIPE/DRILL COLLARS
 
Approximately 1,650’ (55-Joints) 4-1/2” Range 2 Drill Pipe, w/4-1/2”XH, BN Tool
Joints
 
Approximately 1,350’ (45-Joints) 4” Range 2 Drill Pipe, w/4”XH, BN Tool Joints
 
(8) 6-1/8”OD Drill Collars





SPENCER HARRIS 5000 DRILLING RIG


 
SPENCER HARRIS 5000 Single Drum Drive-In Drilling Unit, S/N-54, w/Rotary Table
Drive, PARKERSBURG 15” Hydromatic Brake, Driller’s Control Console
 
SPENCER HARRIS 97’H Telescoping Mast, S/N-N/A, 180,000# SHL, Hydraulically
Raised & Scoped, Raising Ram, 4-Sheave Crown Block w/Sheaves, Racking Board,
Standpipe, Standpipe Manifold, Pressure Gauge

 
 
5

--------------------------------------------------------------------------------

 
 
 
 
All Above Mounted on SPENCER HARRIS Tandem Axle Trailer, VIN-64, p/b DETROIT
Twin 6-71 Diesel Engines, S/N-N/A, 500-HP, Each w/Starter, Radiator, Gauges,
Torque Converter, Fuel Tank, Electrical Wiring, Electrical Connections,
Lighting, Stairs, Safety Rails
 
11’H x 14’W x 40’L Sub Structure, Folding Back-On Ramp, Skidded
 
MUD PUMPS
 
OILWELL 214P Duplex Mud Pump, S/N-N/A, 350-HP, Steel Fluid End w/Valve Cover &
Cylinder Head Caps, Shear Relief Valve, Pressure Gauge, Master Skidded, p/b
DETROIT Twin 6-71 Diesel Engines, S/N-N/A, 500-HP, Each w/Starter, Radiator,
Gauges, Pump Drive Assembly, Skidded
 
OILWELL 214P Duplex Mud Pump, S/N-N/A, 350-HP, Steel Fluid End w/Quick Change
Valve Cover & Cylinder Head Caps, Shear Relief Valve, Pressure Gauge, Master
Skidded, p/b DETROIT Twin 6-71 Diesel Engines, S/N-N/A, 500-HP, Each w/Starter,
Radiator, Gauges, Pump Drive Assembly, Skidded
 
ROTATING/TRAVELING EQUIPMENT
 
IDECO Model L 17-1/2” x 44” Rotary Table w/Master Bushing
 
MCKISSICK 3-Sheave, 150-Ton Traveling Block/Hook
 
4-1/4” x 40’L Square Kelly
 
Kelly Drive Bushing, Square Drive
 
Elevator Links
 
GENERATOR
 
90-KW Electric Generator, p/b CAT Diesel Engine, w/Starter, Radiator, Gauges,
Skidded


 
6

--------------------------------------------------------------------------------

 



WELL CONTROL EQUIPMENT
 
GUIBERSON 10” 3,000# PSI Double Hydraulic Blowout Preventer w/Rams
 
KOOMEY 3,000# PSI 3-Stage Closing Unit, w/Hydraulic Pump, Reservoir, Skidded
 
Choke Manifold
 
MUD SYSTEM
 
310-Barrel Mud Tank, Skidded
 
30-HP Mud Mixing Pump
 
HARRISBURG 4’ x 5’ Shale Shaker
 
RIG HOUSES
 
Doghouse, w/Knowledge Box, Lockers, Bench Storage, Parts Storage, Drilling
Recorder, Electrical Wiring, Electrical Connections, Fluorescent Lights, Mounted
on Water Tank
 
AUXILIARY EQUIPMENT
 
Rotary Tongs
 
3-1/2” Drill Pipe/Drill Collar Handling Equipment
 
Rotary Hose, Vibrator Hoses, Suction Hoses
 
(2) Drill Pipe Tubs, w/Top Mounted Catwalk, Skidded
 
Pipe Racks
 
Assorted Lift Subs, Crossover Subs
 
DRILL PIPE/DRILL COLLARS
 
Approximately 5,250’ (Approximately 175-Joints) 3-1/2” Range 2 Drill Pipe, BN
Tool Joints
 
(16) 6-1/4”OD Drill Collars








 
7

--------------------------------------------------------------------------------

 
